Bay, J.
delivered the opinion of the Court.
I have considered this case, and perfectly coincide with the Circuit Judge, (Brevard,) that where two or more go to commit a trespass, all present aiding or assisting, are principals; and that the party injured may go against the whole, or any one or more of them, as he pleases: and *335that the evidence as to Parker, who opened the barn door, and was present when the negroes were taken, was very properly submitted to the Jury, after the names of the two other defendants, mentioned in the original proceedings, were stricken out.
Winstanley, for the motion.
K. L. Simons, contra.
And further, that the J ury, in joint actions of this kind, not only are justified in finding against any one or more of the defendants, and severing damages in their verdicts, according to the nature and degrees of the offences committed, by each individual; but in giving damages against any one whose name may be retained in the proceedings, after the names of the other trespassers are stricken out. 1 therefore think the new trial should be refused.
The other Judges concurred, except Cheves, J. who gave no opinion, having been of counsel in the case.